UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        3/19/2020
 Henry Tucker, on behalf of himself and all
 other persons similarly situated,

                               Plaintiff,                   1:19-cv-09841 (JPO) (SDA)

                   -against-                                ORDER

 Amazon.com, Inc.,

                               Defendant.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       In light of recent public health developments, the Initial Conference scheduled for

Tuesday, March 31, 2020 at 2:30 p.m. (see ECF No. 13) shall be conducted by telephone rather

than in person. At the scheduled time, the parties shall each separately call (888) 278-0268 (or

(214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              March 19, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
